PER CURIAM.
Luis Ramirez appeals an order summarily denying his motion to dissolve a domestic violence injunction in favor of his former wife, Appellee. In his motion, Ramirez alleged that circumstances between the parties have changed since the injunction was entered. Specifically, he alleged that the parties have interacted without violence for several years, that he now lives 841 miles away from Appellee, and that the parties’ only interaction relates to time-sharing exchanges of their child which were scheduled to end in January 2012. In light of these allegations, the trial court erred in summarily denying the motion to dissolve the injunction. See Alkhoury v. Alkhoury, 54 So.3d 641, 642 (Fla. 1st DCA 2011) (explaining that a domestic violence injunction may be modified based on “changed circumstances” and a showing that “the scenario underlying the injunction no longer exists so that continuation of the injunction would serve no valid purpose”). Accordingly, we reverse the order denying the motion and remand for an evidentiary hearing.
REVERSED and REMANDED for further proceedings.
DAVIS, WETHERELL, and SWANSON, JJ„ concur.